DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Amendments
The amendments filed 05/24/2021 have been entered. Claims 1-17 remain pending in the application. 
 Applicant’s arguments, filed 05/24/2021, with respect to the rejections of Claims 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejections under 35 U.S.C 112(b), set forth in the previous office action mailed 02/24/2021, have been withdrawn. 
Applicant’s arguments, filed 05/24/2021, with respect to the Claim objections have been fully considered and are persuasive. Therefore the previous objections to the claims, set forth in the previous office action, mailed 02/24/2021, have been withdrawn. 
Allowable Subject Matter
Claims 1-17 allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either alone or in any hypothetical combination fails to teach the claim language of at least representative Claim 1. The examiner notes for clarity of record, that representative Claim 1 is discussed below but independent claims 8 and 14 recite similar allowable subject matter and thus are allowable for similar reasons.
As described in the instant specification, the instant invention relates to a neuromorphic circuit (i.e. hardware implementation of a neural network). In a neuromorphic circuit, the synapses and neurons are arranged in a layout known as a crossbar array (e.g. Figure 2 of the instant application). At every “cross” between two lines there is a collection of devices which act as synapses storing and learning weight values. As these neuromorphic circuits grow in computing power the number of connections grows and therefore “…it is advantageous to use some implementation of synapses that can achieve very high density…” The instant invention’s implementation uses non-volatile memory (NVM) which, among other advantages, is very dense, allowing for pairs of devices. These pairs of NVM devices allow for more efficient computation. 
While the idea of using NVM devices in a neuromorphic circuit is discussed in the prior art, the instant invention introduces into the art a non-obvious solution to the problem of nonlinearity and asymmetry when using the conductance values of NVM devices. In particular, the instant invention introduces an amplification factor at the end of the bit lines where the conductance contribution from each pair are summed together. A good visualization of this non-obvious solution can be seen in at least Figure 2 of the instant invention. Note especially, the gain factor Fx. 
As established by applicant’s arguments, filed 05/24/2021 (see Pg. 10 of 05/24/2021 remarks) the value of F is any real number greater than 1. Having the value of this, as claimed, second gain factor being greater than 1 is at least one novel aspect of the instant invention. 
In the Final action, mailed 02/24/2021, the examiner relied upon Liu et al. (“A memristor Crossbar based computing Engine optimized for high speed and Accuracy”, NPL 2016) to teach this idea of a gain factor on a conductance pair. In particular, the examiner cited Pg. 112 Section B and Figure 6 of Liu which appeared to describe an amplifier which acting upon the output current from the crossbar. 
However, as correctly noted and established by the applicant (see citations above), the gain factor is one of two gain factors and one of the gain factors is greater than one (1). Liu does NOT teach this feature as claimed and as argued by the applicant. 
Upon an updated search, the closest prior art to the feature identified by the examiner is Bayat et al. (“Memory Technologies for Neural Networks” NPL 2015). In Bayat, the author describes the uses of conductance pairs to form the synapses of the cross-bar array, similar to the instant invention. Also like the instant invention, Bayat appears to disclose modifying the weights of the synapses (e.g. the values of conductance) using the output current. The examiner draws attention to Bayat Pg. 2 Col. 2 and Figure 2 (e). Bayat recites: 

In our system, the weights were modified in parallel for each half-column of the crossbar...using two sequential voltage pulses. Namely, first a “set” pulse with amplitude Vw+ = 1.3 V as applied to increase conductances of the synapses whose ΔG had been positive; then a “reset” pulse Vw- = -1.3V was applied to the remaining synapses of that half-column.” 
	Under the Broadest Reasonable Interpretation, these voltage pulses appear to disclose the gain factors and even specifically the requirement that the gain factor of the higher significance pair be greater than 1. However, upon further consideration Bayat differs from the instant invention in a few key ways: 
	1. The voltage pulses while appearing to be applied respectively to the higher significance pair and the lower significance pair as required, the voltage pulses in Bayat are actually based on the ΔG (change in conductance) measured NOT the set G as required by the instant invention. That is, if the teachings of Bayat were applied to the crossbar of the instant invention, the conductance pair which received the gain factor greater than 1 could possibly change (i.e. because it is based on ΔG). Instead, the instant invention requires that the gain factor greater than one be always applied to the conductance pair of higher-significance. Therefore, if Bayat’s voltage pulse gain factors were applied to the instant invention, it would frustrate the purpose of the instant invention (e.g. alleviate the problem of nonlinearity and asymmetry when using the conductance values of NVM devices).
	2. Even if the voltage pulses of Bayat could be seen as a static gain factor being applied to a respective conductance pair, which the examiner contends, Bayat’s teachings would further frustrate the purpose of the instant invention in at least one other way. Specifically, Bayat explicitly discloses that the synapses of the crossbar 
	For at least the reasons above, Bayat even when in combination with the applicant’s own work (see Burr et al as cited in at least the Final rejection 02/24/2021), does not disclose at least the gain factor feature as required by at least representative Claim 1 of the instant invention. 
	Because the prior art of record, either alone or in any hypothetical combination, fails to disclose each and every feature of at least representative Claim 1, Claim 1 and its respective dependent claims, merely by virtue of dependency, are allowable over the prior art of record. 
	Independent Claims 8 and 14 recite similar subject matter to that of Claim 1 and thus, independent Claims 8 and 14 and their respective dependent claims are also allowable over the prior art of record for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126